UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7107



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus

BYRON JONES, a/k/a Carl Lee, a/k/a "B",

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Robert D. Potter, Senior
District Judge. (CR-92-153-P, CA-95-109-3-P)


Submitted:   December 14, 1995            Decided:   January 11, 1996


Before ERVIN, Chief Judge, and WIDENER and WILKINS, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Byron Jones, Appellant Pro Se. Robert James Conrad, Jr., Assistant
United States Attorney, Robert Jack Higdon, Jr., OFFICE OF THE
UNITED STATES ATTORNEY, Charlotte, North Carolina, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying his

28 U.S.C. § 2255 (1988) motion. We have reviewed the record and the

district court's opinion and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. United States v.
Jones, Nos. CR-92-153-P; CA-95-109-3-P (W.D.N.C. June 14, 1995). We

deny Appellant's motion for appointment of counsel and dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument
would not aid the decisional process.




                                                          AFFIRMED




                                2